EXHIBIT 10.1

AMENDMENT TO THE EXECUTIVE NONQUALIFIED DEFINED BENEFIT PLAN ADOPTION AGREEMENT

This AMENDMENT TO THE EXECUTIVE NONQUALIFIED DEFINED BENEFIT PLAN ADOPTION
AGREEMENT (this “Amendment”) is made by GENTHERM INCORPORTED (the “Company”)
effective as of May 19, 2017.  

W I T N E S S E T H:

WHEREAS, the Company adopted the Executive Nonqualified Defined Benefit Plan
(the “Plan”) with an effective date of April 1, 2008 and subsequently amended
and restated the Plan with an effective date of September 5, 2012; and

WHEREAS, the Company desires to modify certain provisions of the Plan;

NOW, THEREOFRE, the Company hereby adopts this Amendment.

ARTICLE I

Terms used in this Amendment shall have the same meaning as in the Plan, unless
some other meaning is expressly herein set forth.  Except as expressly set forth
in this Amendment, the terms of the Plan remain unmodified, in full force and
effect.

ARTICLE II

Section 4.2 of the Adoption Agreement, setting forth the designations or
elections for purposes of the Plan, is hereby amended and restated to read, in
its entirety, as follows:

4.2Benefit Formula.

If the Qualifying Distribution Event is Separation from Service prior to January
1, 2018, the Participant’s Accrued Benefit is an amount of $300,000 paid
annually.  If the Qualifying Distribution Event is reaching the in-service date
of January 1, 2018 while still in service, the Participant’s Accrued Benefit is
an amount of $342,000 paid annually.

If the Qualifying Distribution Event if the Participant’s Death or becoming
Disabled, the Accrued Benefit is the amount in Section 6 based on the
Participant’s election.

IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
above stated.

 

Gentherm Incorporated

 

 

 

By:

 

/s/ Maurice E.P. Gunderson

 

 

Maurice E.P. Gunderson

 

 

Chairman of the Compensation

 

 

Committee and Authorized Person

 